UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6723



TYREES COLOZA WHITEHEAD,

                                            Petitioner - Appellant,

          versus


JOSEPH BROOKS, Warden,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-03-220-3)


Submitted:   July 16, 2004             Decided:   September 21, 2004


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrees Coloza Whitehead, Appellant Pro Se. Stephen Wiley Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Tyrees Coloza Whitehead seeks to appeal the district

court’s order construing his 28 U.S.C. § 2241 (2000) petition as a

successive 28 U.S.C. § 2255 (2000) motion, dismissing it as an

unauthorized motion, and denying his motions for reconsideration

and for additional findings.            An appeal may not be taken from the

final order in a § 2255 proceeding unless a circuit justice or

judge     issues    a   certificate       of   appealability.        28    U.S.C.

§ 2253(c)(1) (2000).          When, as here, a district court dismisses a

§ 2255 motion solely on procedural grounds, a certificate of

appealability will not issue unless the movant can demonstrate both

“(1) ‘that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel,     529   U.S.   473,   484    (2000)).     We    have   independently

reviewed the record and conclude that Whitehead has not made the

requisite showing.         See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions      are   adequately    presented     in   the

materials     before    the    court    and    argument    would   not    aid   the

decisional process.

                                                                         DISMISSED